Case 1:21-cv-00188-PLM-PJG ECF No. 26, PageID.80 Filed 09/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ANTWAN WILLIAMS BACON,

       Plaintiff,
                                                    Case No. 1:21-cv-188
 v.
                                                    HONORABLE PAUL L. MALONEY
 MIDWESTERN PET FOOD INC., et al.,

       Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: September 1, 2021                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
